 1   C. Brooks Cutter, SBN 121407
     John G. Roussas, SBN 227325
 2   CUTTER LAW P.C.
     401 Watt Avenue
 3   Sacramento, CA 95864
     Telephone:    (916) 290-9400
 4   Facsimile:    (916) 588-9330
     Email:        jroussas@cutterlaw.com
 5
     Attorneys for Plaintiffs
 6   C.H. a minor by and
     through his guardian ad litem CINDY ALEJANDRIZ,
 7   and JUAN HURTADO
 8

 9                                UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11

12    C.H. a minor by and through his                 Case No. 2:18−CV−02964−TLN−EFB
      guardian ad litem CINDY
13    ALEJANDRIZ, and JUAN HURTADO,                   PETITION CINDY ALEJANDRIZ’
                                                      NOTICE OF MOTION AND MOTION
14                          Plaintiffs,               FOR APPOINTMENT OF GUARDIAN AD
                                                      LITEM; DECLARATION OF CINDY
15           vs.                                      ALEJANDRIZ; CONSENT OF NOMINEE
                                                      TO ACT AS GUARDIAN AD LITEM;
16    UNITED STATES OF AMERICA, and                   ORDER
      DOES 1 through 75, inclusive,
17
                            Defendants.
18

19
        Petitioner CINDY ALEJANDRIZ in support of her motion for the appointment of the
20
     Guardian ad Litem of C.H., states as follows:
21
        1. CINDY ALEJANDRIZ is the maternal aunt to C.H., who resides at 17 Neal Street, Grass
22
            Valley, California 95945, is a competent and responsible person, who is fully competent
23
            and capable to act as C.H.’s guardian ad litem.
24
        2. Plaintiff, minor C.H., date of birth 10/10/01, is presently 17 years of age.
25
        3. Pursuant to Federal Rule of Civil Procedure 17 (C) (2); “the court must appoint a guardian
26
            ad litem-or issue another appropriate order- to protect a minor or incompetent person who
27
            is unrepresented in action.”
28
                                              -1-
                   MOTION FOR APPOINTMENT OF GAL; DECLARATION; CONSENT; ORDER
 1       4. Minor C.H. and his father JUAN HURTADO has a cause of action against the above-

 2              named defendants on which a suit has been brought in this court for medical negligence

 3              resulting in the wrongful death of KRISTY HURTADO.

 4       5. The cause of action arises out of the wrongful death of C.H.’S motion KRISTY

 5              HURTADO.

 6       6. KRISTY HURTADO passed away on October 5, 2017.

 7       7. There has never been a prior motion for appointment of a guardian ad litem in this matter.

 8              There is no guardian appointed at this time.

 9       8. Petitioner seeks an order appointing her as the guardian ad litem for C.H. to prosecute the

10              above-described cause of action.

11              WHEREFORE, Petitioner moves this court for an order appointing her, CINDY

12   ALEJANDRIZ, as guardian ad litem of minor C.H. for the purpose of prosecuting the above-

13   described wrongful death action against UNITED STATES OF AMERICA, on the claim herein

14   stated.

15   Dated: November 19, 2018                        CUTTER LAW P.C.

16

17
                                                     By:
18                                                             John G. Roussas
                                                               Attorneys for Petitioners
19

20                               DECLARATION OF CINDY ALEJANDRIZ

21              I, CINDY ALEJANDRIZ, am the petitioner in the above-entitled proceedings. I have

22   read the foregoing and know of the contents thereof. I declare under penalty of perjury under the

23   laws of the State of California and the United States of America that the foregoing is true and

24   correct.

25   Dated: November 19, 2018
                                                               CINDY ALEJANDRIZ
26
27

28
                                                 -2-
                      MOTION FOR APPOINTMENT OF GAL; DECLARATION; CONSENT; ORDER
 1                 CONSENT OF NOMINEE TO ACT AS GUARDIAN AD LITEM

 2          I, CINDY ALEJANDRIZ, consent to act as guardian ad litem for the minor petitioner,

 3   C.H. in the above entitled action.

 4   Dated: November 19, 2018
                                                          CINDY ALEJANDRIZ
 5

 6

 7                                                 ORDER
 8          The Courts finds that it is reasonable and necessary to appoint a guardian ad litem for
 9   C.H., as requested.
10          The Court Orders that CINDY ALEJANDRIZ is hereby appointed as the guardian ad
11   litem for C.H. for the reasons set forth above.
12   Dated: November 19, 2018
13

14

15                                         Troy L. Nunley
                                           United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                              -3-
                   MOTION FOR APPOINTMENT OF GAL; DECLARATION; CONSENT; ORDER
